                      Case 3:20-cv-04475-LB Document 1 Filed 07/07/20 Page 1 of 30




 1 Anne M. Bevington (SBN 111320)
   Allan D. Shuldiner (SBN 252259)
 2 Craig L. Schechter (SBN 308968)
   SALTZMAN & JOHNSON LAW CORPORATION
 3
   1141 Harbor Bay Parkway, Suite 100
 4 Alameda, CA 94502
   Telephone: (510) 906-4710
 5 Email: abevington@sjlawcorp.com
   Email: ashuldiner@sjlawcorp.com
 6 Email: cschechter@sjlawcorp.com

 7
   Attorneys for Plaintiffs Pension Plan for
 8 Pension Trust Fund for Operating Engineers, et al.

 9                                                     UNITED STATES DISTRICT COURT

10                                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

11 PENSION PLAN FOR PENSION TRUST                                                   Case No.
   FUND FOR OPERATING ENGINEERS;
12 JAMES E. MURRAY and DAN REDING, as
   Trustees,                                                                        COMPLAINT
13
          Plaintiffs,
14
   vs.
15
   RC KNAPP, INC., a suspended California
16 corporation; and DOES 1-10,

17               Defendants.
18

19                                                                      INTRODUCTION

20               This action arises under the Employee Retirement Income Security Act of 1974 (“ERISA”),

21 as amended by the Multiemployer Pension Plan Amendments Act of 1980, 29 U.S.C §§1001-1461

22 (1982).

23               Withdrawal Liability

24               In order to protect plan participants and the Federal Pension Benefit Guaranty Corporation,

25 effective September 26, 1980, Congress created withdrawal liability for employers that withdraw

26 from multiemployer pension plans in a complete or partial withdrawal. Due to the importance
27 Congress attributed to those goals, it included two special provisions not generally available to

28 creditors to ensure that withdrawal liability could actually be collected.
                                                      1
                                                                                                COMPLAINT
                                                                                                  CASE NO.
     P:\CLIENTS\OE3WL\CASES\RC Knapp Inc\Pleadings\RC Knapp - Complaint7.6.20.doc
                      Case 3:20-cv-04475-LB Document 1 Filed 07/07/20 Page 2 of 30




 1               Under ERISA §4001(b)(1), 29 U.S.C. §1301(b)(1), all trades or business under common

 2 control are to be treated as a single employer. Thus, members of the withdrawn employer’s

 3 controlled group are jointly and severally liable for the withdrawal liability. Bd. of Trs. of W. Conf.

 4 Pension Trust Fund v. LaFrenz, 837 F.2d 892, 894 (9th Cir. 1988); Bd. of Trs. of W. Conf. Pension

 5 Trust Fund v. H.F. Johnson, Inc., 830 F.2d 1009, 1013 (9th Cir. 1987).

 6               ERISA also contains a mandatory arbitration provision if an employer wishes to challenge

 7 the withdrawal liability determination. To make such a challenge, an employer must request review

 8 within ninety (90) days from receiving the notice of the withdrawal liability assessment pursuant to

 9 ERISA § 4219(b)(2), 29 U.S.C. § 1399(b)(2), and any dispute concerning the pension plan’s

10 determination of withdrawal liability must be resolved through arbitration timely initiated under

11 ERISA § 4221(a), 29 U.S.C. § 1401(a).

12               Defendant RC Knapp, Inc. (“RCK”), a California corporation, was a participating employer

13 in the Pension Plan for Pension Trust Fund for Operating Engineers (“Pension Plan”). In or about

14 June 2014, RCK incurred a complete withdrawal from participation in the Pension Plan, thereby

15 triggering the Pension Plan to assess withdrawal liability against RCK and all members of its

16 controlled group for the sum of $384,079.00 under ERISA §4205(a)(1) and (b)(1), 29 U.S.C.

17 §1385(a)(1) and (b)(1). By letter dated February 27, 2020 (“Assessment”), Plaintiff Pension Plan

18 notified RCK of the assessed withdrawal liability.

19               On April 20, 2020, Plaintiffs notified RCK that because RCK’s corporate status was

20 suspended and its contractors’ license had expired, and that it had not made its first quarterly

21 withdrawal liability payment, the Pension Plan accelerated the entire unpaid withdrawal liability.

22               Defendant RCK did not request review of the assessment or initiate arbitration. As of the

23 filing of this Complaint, RCK is in default on the outstanding withdrawal liability. Plaintiffs

24 therefore seeks a money judgment against RCK and each member of RCK’s controlled group for an

25 award of the entire assessed withdrawal liability, plus the mandatory add-ons of interest on the

26 unpaid withdrawal liability, an amount equal to the greater of interest or liquidated damages of
27 20%, reasonable attorney’s fees and costs of the action.

28 ///
                                                                                    2
                                                                                              COMPLAINT
                                                                                                CASE NO.
     P:\CLIENTS\OE3WL\CASES\RC Knapp Inc\Pleadings\RC Knapp - Complaint7.6.20.doc
                      Case 3:20-cv-04475-LB Document 1 Filed 07/07/20 Page 3 of 30




 1               Failure to Provide Requested Information

 2               ERISA § 4219(a), 29 U.S.C. § 1399(a), requires an employer to provide the pension plan

 3 with all information the pension plan reasonably determines to be necessary to enable the plan

 4 sponsor to comply with the requirements of Title IV of ERISA, including the determination and

 5 collection of withdrawal liability. The Pension Plan requested information concerning RCK’s

 6 controlled group, which Defendants have not provided, in violation of ERISA § 4219(a), 29 U.S.C.

 7 § 1399(a). The Pension Plan therefore seeks an order compelling Defendants to provide the

 8 requested information.

 9                                                                             PARTIES

10               1.           The Pension Plan is an employee benefit plan as defined in ERISA §3(3), 29 U.S.C.

11 §1002(3), an “employee benefit pension plan” as defined in of ERISA §3(2), 29 §U.S.C. 1002(2);

12 and a “multiemployer plan” as defined in ERISA §§ 3(37) and 4001(a)(3), 29 U.S.C. §§1002(37)

13 and 1301(a)(3). The Pension Plan is jointly administered and is maintained pursuant to the Labor

14 Management Relations Act §302(c), 29 U.S.C. §186(c).

15               2.           Plaintiffs James E. Murray and Dan Reding are members of the Board of Trustees of

16 Pension Plan, the “plan sponsor” within the meaning of ERISA §§3(16)(B)(iii) and 4001(a)(10)(A),

17 29 U.S.C. §§1002(16)(B)(iii) and 1301(a)(10)(A). They are therefore, fiduciaries of the Pension

18 Plan under ERISA §§3(21)(A) and 402(a), 29 U.S.C. §1002(a). As Trustees of the Pension Plan,

19 they are empowered to bring this action on behalf of the Pension Plan pursuant to ERISA

20 §4301(a)(1) - (b) and §502(a)(3), 29 U.S.C. §§1132(a)(3) and 1451(a)(1) - (b).

21               3.           Defendant RCK is a suspended California corporation with a business address of 360

22 Park Boulevard in Richmond, California 94801. RCK is an employer within the meaning of

23 ERISA §3(5), 29 U.S.C. §1002(5) and National Labor Relations Act (“NLRA”) §2(2), 29 U.S.C.

24 §152(2), and is engaged in an industry affecting commerce within the meaning of ERISA §§3(11)

25 and (12), 29 U.S.C. §§1002(11) and (12).

26               4.           Defendants DOES 1 through 10 are entities and/or other persons that are within the
27 same controlled group as RCK under ERISA §4001(b)(1), 29 U.S.C. §1301(b)(1). RCK has failed

28 to provide sufficient information regarding the identities of entities and persons within the same
                                                   3
                                                                                                    COMPLAINT
                                                                                                      CASE NO.
     P:\CLIENTS\OE3WL\CASES\RC Knapp Inc\Pleadings\RC Knapp - Complaint7.6.20.doc
                      Case 3:20-cv-04475-LB Document 1 Filed 07/07/20 Page 4 of 30




 1 controlled group as RCK as requested by Plaintiffs in accordance with ERISA §4219(a), 29 U.S.C.

 2 §1399(a). Thus, Plaintiffs presently do not know the identities of such entities or persons. Plaintiffs

 3 are using fictitious names for the Defendants because Plaintiffs are unable to ascertain their true

 4 identity at this time. Pursuant to Fed. R. Civ. Proc. 15(a), Plaintiffs will amend the Complaint to

 5 add the true name of the additional defendants once their identities are discovered.

 6                                                                       JURISDICTION

 7               5.           Jurisdiction is conferred upon this Court over the claims asserted by the Plaintiffs by

 8 virtue of ERISA §§4301(c) and 502, 29 U.S.C. §§1451(c) and 1132. Plaintiffs seek to enforce the

 9 provisions of ERISA and the terms of their plans, redress Defendants’ violations of ERISA, and all

10 other appropriate legal or equitable relief under ERISA

11               6.           To the extent jurisdiction over any claim does not exist under ERISA, supplemental

12 jurisdiction exists in this Court over such claims by virtue of 29 U.S.C. § 1367 in that they arise out

13 of a common nucleus of operative facts that form the basis of the federal claims asserted herein,

14 each of which has a substantial ground in federal jurisdiction.

15                                                                                  VENUE

16               7.           Venue is conferred upon this Court by ERISA §§4301(c) and 502(e)(1), 29 U.S.C.

17 §§1451(d) and 1132. Where an action is brought under ERISA §§4301 and 502, 29 U.S.C. §§1451

18 and 1132 in a district court of the United States, it may be brought at Plaintiffs’ discretion, in the

19 district where the Plan is administered, where the breach took place, or where a defendant resides

20 or may be found. Process may be served nationwide in any district where a defendant resides or

21 may be found. The Plaintiff Pension Plan, on whose behalf the Trustees brings this action, is

22 administered in this district at its principal place of business in Alameda, California.                    Thus,

23 jurisdiction and venue are properly grounded with this Court.

24                                                       INTRADISTRICT ASSIGNMENT

25               8.           Assignment to the San Francisco/Oakland Division is appropriate pursuant to Civil

26 Local Rule 3-2(d) because a substantial part of the events and omissions giving rise to the
27 Plaintiffs’ claims occurred in Alameda County, California where the Plaintiff Trust Funds are

28 administered.
                                                                                      4
                                                                                                        COMPLAINT
                                                                                                          CASE NO.
     P:\CLIENTS\OE3WL\CASES\RC Knapp Inc\Pleadings\RC Knapp - Complaint7.6.20.doc
                       Case 3:20-cv-04475-LB Document 1 Filed 07/07/20 Page 5 of 30




 1                                                            FACTUAL ALLEGATIONS

 2               9.           Defendant RCK was a participating employer in the Plan pursuant to a collective

 3 bargaining agreement (“Bargaining Agreement”) with the Operating Engineers Local Union No. 3

 4 (“Union”). The Union is a labor organization as defined in the NLRA § 2(5), 29 U.S.C. § 152(5),

 5 that represents employees in an industry affecting interstate commerce. RCK was obligated and did

 6 make contributions to the Plan on behalf of its employees that were covered under the Bargaining

 7 Agreement.

 8               10.          In or about June 2014, RCK made a complete withdrawal from participation in the

 9 Pension Plan under ERISA §4203, 29 U.S.C. §1383.

10               11.          Plaintiffs are informed and believe that RCK’s California contractor’s license is

11 currently expired.

12               12.          Plaintiffs are informed and believe that RCK registered with the California Secretary

13 of State on April 30, 1990 and that RCK’s status with the California Secretary of State is currently

14 FTB Suspended.

15               13.          By written notice dated February 27, 2020 (“Assessment”), Plaintiff Pension Plan

16 notified RCK of the withdrawal liability assessed pursuant to ERISA §§4201-4203, 29 U.S.C.

17 §§1381, et seq. Specifically, the Pension Plan notified RCK of the following in its Assessment,

18 which is attached hereto as Exhibit 1 and incorporated herein by this reference:

19                            (a)         The Pension Plan had a fiscal year running from January 1 through

20 December 31 and therefore, the withdrawal liability is calculated as of December 31, 2013, as

21 required by ERISA §4211(b)(2)(A), 29 U.S.C. §1391(b)(2)(A).

22                            (b)         The withdrawal liability of RCK in the amount of $384,079.00 could have

23 been paid in a lump sum on or before April 1, 2020, or in quarterly installments as follows:

24                                        $18,815.50                            April 1, 2020
                                          $18,815.50                            July 1, 2020
25                                        $18,815.50                            October 1, 2020
                                          $18,815.50                            January 1, 2021
26
                                          $18,815.50                            Each successive quarter through January 1, 2026
27                                        $6,660.04                             April 1, 2026

28                            (c)         RCK had the option of challenging the calculation of the withdrawal liability
                                                                   5
                                                                                                                         COMPLAINT
                                                                                                                           CASE NO.
     P:\CLIENTS\OE3WL\CASES\RC Knapp Inc\Pleadings\RC Knapp - Complaint7.6.20.doc
                       Case 3:20-cv-04475-LB Document 1 Filed 07/07/20 Page 6 of 30




 1 by requesting review within ninety (90) days from receiving the initial or further notice of the

 2 withdrawal liability assessment as provided by ERISA §4219(b)(2), 29 U.S.C. §1399(b)(2).

 3                            (d)         Any dispute concerning a determination of withdrawal liability must be

 4 resolved through arbitration provided that the employer requested review and arbitration was timely

 5 initiated under ERISA §4221(a), 29 U.S.C. §1401(a).

 6                            (e)         Information and documents relating to all trades and businesses under

 7 common control with RCK were required to be provided within thirty (30) days pursuant to ERISA

 8 §4219(a), 29 U.S.C. §1399(a).

 9               14.          In order to initiate arbitration under ERISA §4221(a)(1), 29 U.S.C. §1401(a), an

10 employer must first request review of the assessed withdrawal liability. Section XIV of the Pension

11 Plan’s Withdrawal Liability Procedures mirrors ERISA §4219(b)(2)(A), 29 U.S.C. §1399(b)(2)(A),

12 which requires an employer’s request for review to be in writing. Neither RCK, nor any member of

13 its controlled group, requested review and therefore they are precluded from initiating arbitration

14 and the time to do so has expired.

15               15.          Neither RCK nor any member of its controlled group made any of the required

16 quarterly installment payments, or provide sufficient information regarding controlled group

17 members.

18               16.          On April 20, 2020, Plaintiffs notified RCK in writing that, pursuant to Section XII of

19 the Pension Plan’s Withdrawal Liability Assessment procedures (attached as Exhibit B to the

20 February 27, 2020 Notice of Assessment), ERISA § 4219(c)(5)(b), 29 U.S.C. §1399(c)(5)(b) and

21 PBGC § 4219.31(b)(2), the entire unpaid withdrawal liability was accelerated, and the entire unpaid

22 amount of $384,079.00, plus interest and liquidated damages, was immediately due and payable,

23 because RCK’s corporate status was suspended, its contractor’s license was expired and it had

24 failed to make its quarterly installment payment of $18,815.50, which indicated a substantial

25 likelihood that it would be unable to pay its withdrawal liability. This written notice dated April 20,

26 2020 is attached hereto as Exhibit 2 and incorporated herein by this reference. As of the filing of
27 this Complaint, Defendants have not made any of the required withdrawal liability payments and

28 thus are in default under ERISA §4219(c)(5), 29 U.S.C. §1399(c)(5).
                                                   6
                                                                                                       COMPLAINT
                                                                                                         CASE NO.
     P:\CLIENTS\OE3WL\CASES\RC Knapp Inc\Pleadings\RC Knapp - Complaint7.6.20.doc
                       Case 3:20-cv-04475-LB Document 1 Filed 07/07/20 Page 7 of 30




 1                                                 FIRST CAUSE OF ACTION
                                      By the Pension Plan and its Trustees Against Defendants
 2                                        for Violation of ERISA §4219, 29 U.S.C. §1381:
                                       Request for Payment of Withdrawal Liability, Interest,
 3                                        Liquidated Damages, Attorneys’ Fees and Costs

 4               17.          Plaintiffs re-allege and incorporate by reference paragraphs 1 through 18, above.
 5               18.          In or about June 2014, Defendant RCK made a “complete withdrawal” from the
 6 Pension Plan as that term is defined in ERISA §4203, 29 U.S.C. §1383, et seq.

 7               19.          On February 27, 2020, Plaintiffs assessed withdrawal liability against Defendant
 8 RCK, and all members of Defendant RCK’s controlled group, named here as DOES 1 – 10, and

 9 thereafter declared Defendants to be in default and accelerated payments pursuant to ERISA §

10 4219(c)(5)(b) and PBGC § 4219.31(b)(2),

11               20.          To date, Defendants have not paid any of the assessed withdrawal liability. Thus,
12 Defendants and each other member within RCK’s controlled group, are in default and are jointly

13 and severally liable for the entire amount of the unpaid withdrawal liability under ERISA §§

14 4219(c)(5) and 4001(b)(1), 29 U.S.C. §§1399(c)(5) and 1301(b).

15               21.          Accordingly, Plaintiffs seek judgment against Defendants for the entire amount of
16 the unpaid withdrawal liability of $384,079.00, plus accrued interest from the due date of the first

17 delinquent payment pursuant to ERISA §§4219(c)(5) and 502(g)(2), 29 U.S.C. §§1399(c)(5) and

18 1132(g)(2).

19               22.          ERISA §4301(b), 29 U.S.C. §1451(b) provides that an action involving an
20 employer’s failure to timely make withdrawal liability payments shall be treated in the same

21 manner as a delinquent contribution within the meaning of ERISA §515, 29 U.S.C. §1145. Thus,

22 Defendants are also liable for interest, liquidated damages and costs, including reasonable

23 attorneys’ fees, pursuant to ERISA §§4301(b) and 502(g)(2), 29 U.S.C. §§1301(b) and 1132(g)(2).

24 The Pension Plan provides for interest at the rate of 10% per annum, and for liquidated damages in

25 an amount equal to the greater of 20% of the total unpaid withdrawal liability or interest on the total

26 unpaid withdrawal liability.
27               23.          The Pension Plan, therefore, seeks a money judgment against Defendants for an
28 award of the entire balance of the unpaid withdrawal liability less any credits for recoveries
                                                7
                                                                                                       COMPLAINT
                                                                                                         CASE NO.
     P:\CLIENTS\OE3WL\CASES\RC Knapp Inc\Pleadings\RC Knapp - Complaint7.6.20.doc
                       Case 3:20-cv-04475-LB Document 1 Filed 07/07/20 Page 8 of 30




 1 received before the time of judgment, plus interest, an amount equal to the greater of interest or

 2 liquidated damages, and costs, including attorneys’ fees.

 3                                                   SECOND CAUSE OF ACTION
                                         By the Pension Plan and its Trustees Against Defendants
 4                                        for Violation of ERISA §4219(a), 29 U.S.C. §1399(a):
                                         Failure to Provide Required Information under ERISA
 5

 6               24.          Plaintiffs re-allege and incorporate by reference paragraphs 1 through 23, above.

 7               25.          In violation of ERISA §4219(a), 29 U.S.C. §1399(a), Defendant RCK has failed to

 8 provide the Pension Plan with all necessary information requested by the Pension Plan relating to

 9 any member within RCK’s controlled group under ERISA §4001(b)(1), 29 U.S.C. §1301(b)(1) and

10 any transactions to evade its withdrawal liability under ERISA §4212, 29 U.S.C. §1392.

11               26.          The failure of Defendants to make the quarterly withdrawal liability payments and

12 provide information regarding controlled group members in accordance with ERISA §4219(c)(2),

13 29 U.S.C. §1399(c)(2) has caused the Pension Plan to sustain loss of investment income and incur

14 administrative and legal expenses.

15               27.          Defendants’ failure to comply with the law has caused the Pension Plan to suffer

16 immediate, continuing, and irreparable injury, and Plaintiff Pension Plan is without an adequate

17 remedy at law.

18               28.          Due to Defendants’ failure to provide sufficient information, Pension Plan is

19 required to name its unknown controlled group members as fictitious defendants until their true

20 identities can be discovered.

21               29.          Thus, injunctive relief as prayed for below is proper.

22                                                                              PRAYER

23               WHEREFORE, Plaintiffs pray for the following relief:

24               1.           For a judgment in favor of the Pension Plan and its Trustees providing that

25 Defendants RCK and DOES 1 through 10 are jointly and severally liable to immediately pay to the

26 Pension Plan the following sums:
27                            (a)         The unpaid withdrawal liability of $384,079.00, less any credits for

28 recoveries received before the time of judgment;
                                                                                    8
                                                                                                       COMPLAINT
                                                                                                         CASE NO.
     P:\CLIENTS\OE3WL\CASES\RC Knapp Inc\Pleadings\RC Knapp - Complaint7.6.20.doc
                      Case 3:20-cv-04475-LB Document 1 Filed 07/07/20 Page 9 of 30




 1                            (b)         Interest at the rate of 10% simple interest per annum pursuant to ERISA

 2 §§4219(c)(5)-(6) and 502(g)(2), 29 U.S.C. §§1399(c)(5) and (6) and 1132(g)(2);

 3                            (c)         Pursuant to ERISA §§4301(b) and 502(g)(2), 29 U.S.C. §§1451(b) and

 4 1132(g)(2), liquidated damages equal to the greater of:

 5                                      i.              The accrued interest on the unpaid withdrawal liability as of the due

 6                                                      date of the first withdrawal installment payment which was not

 7                                                      timely made, or

 8                                     ii.              An amount equal to twenty percent (20%) of the amount of unpaid

 9                                                       withdrawal liability; and

10                            (d)         Attorneys’ fees and costs incurred by the Pension Plan in connection with

11 this action as required by ERISA §§4301(e) and 502(g), 29 U.S.C. §§1451(e) and 1132(g).

12               2.           For an order finding Defendants DOES 1 through 10 jointly and severally liable for

13 the withdrawal liability, interest, liquidated damages, attorneys’ fees, and costs.

14               3.           For injunctive relief ordering Defendants to provide all of the documentation and

15 information requested by the Pension Plan, including but not limited to information regarding all

16 trades or businesses which are within Defendant RCK’s controlled group as defined in ERISA

17 §4001(b)(1), 29 U.S.C. §1301(b), and any transactions to evade its withdrawal liability under

18 ERISA §4212, 29 U.S.C. §1392.

19               3.           Such other relief as this Court deems appropriate.

20 Dated: July 7, 2020                                                              SALTZMAN & JOHNSON
                                                                                    LAW CORPORATION
21

22                                                                              By: _/S/ Craig L. Schechter_________________
                                                                                    Craig L. Schechter
23                                                                                  Attorneys for Plaintiffs
24

25

26
27

28
                                                                                    9
                                                                                                                      COMPLAINT
                                                                                                                        CASE NO.
     P:\CLIENTS\OE3WL\CASES\RC Knapp Inc\Pleadings\RC Knapp - Complaint7.6.20.doc
Case 3:20-cv-04475-LB Document 1 Filed 07/07/20 Page 10 of 30




            Exhibit 1
Case 3:20-cv-04475-LB Document 1 Filed 07/07/20 Page 11 of 30
Case 3:20-cv-04475-LB Document 1 Filed 07/07/20 Page 12 of 30
Case 3:20-cv-04475-LB Document 1 Filed 07/07/20 Page 13 of 30
Case 3:20-cv-04475-LB Document 1 Filed 07/07/20 Page 14 of 30
Case 3:20-cv-04475-LB Document 1 Filed 07/07/20 Page 15 of 30
Case 3:20-cv-04475-LB Document 1 Filed 07/07/20 Page 16 of 30
Case 3:20-cv-04475-LB Document 1 Filed 07/07/20 Page 17 of 30
Case 3:20-cv-04475-LB Document 1 Filed 07/07/20 Page 18 of 30
Case 3:20-cv-04475-LB Document 1 Filed 07/07/20 Page 19 of 30
Case 3:20-cv-04475-LB Document 1 Filed 07/07/20 Page 20 of 30
Case 3:20-cv-04475-LB Document 1 Filed 07/07/20 Page 21 of 30
Case 3:20-cv-04475-LB Document 1 Filed 07/07/20 Page 22 of 30
Case 3:20-cv-04475-LB Document 1 Filed 07/07/20 Page 23 of 30
Case 3:20-cv-04475-LB Document 1 Filed 07/07/20 Page 24 of 30
Case 3:20-cv-04475-LB Document 1 Filed 07/07/20 Page 25 of 30
Case 3:20-cv-04475-LB Document 1 Filed 07/07/20 Page 26 of 30
Case 3:20-cv-04475-LB Document 1 Filed 07/07/20 Page 27 of 30
Case 3:20-cv-04475-LB Document 1 Filed 07/07/20 Page 28 of 30




            Exhibit 2
                        Case 3:20-cv-04475-LB Document 1 Filed 07/07/20 Page 29 of 30
Russell L. Richeda                                                                                       Warren H. Saltzman
Michele R. Stafford                                                                                            (1925-1988)
Shaamini A. Babu
Brandie M. Barrows                                                                                       Richard C. Johnson
Ana P. Hallmon                                                                                                 (1942-2014)
Anne M. Bevington
Allan D. Shuldiner                                                                                              Paralegals
Sun M. Chang
Matthew P. Minser                             1141 Harbor Bay Parkway, Suite 100                               Elise Cotterill
Tino X. Do                                           Alameda, CA 94502                                      Nargis Shaghasi
Jonathan J. Sha                                        (510) 906-4710                                          Wint Huskey
Luz E. Mendoza                                       www.sjlawcorp.com                                          Alicia Wood
Craig L. Schechter                                                                                           Anna Delgado
Eric K. Iwasaki

                                                      April 20, 2020

 Richard Christopher Knapp              Richard Christopher Knapp            Richard Christopher Knapp
 R.C. Knapp, Inc.                       R.C. Knapp, Inc.                     R.C. Knapp, Inc.
 340 Part Blvd.                         P.O. Box 20730                       4070 Val Verde Rd.
 Richmond, CA 94801                     El Sobrante, CA 94820                Loomis, CA 95650-9401

          Re:         Pension Plan for the Pension Trust Fund for Operating Engineers
                      Re: R.C. Knapp, Inc. 60-Day Notice to Cure Delinquent Withdrawal Liability Payment

Dear Mr. Knapp:

       This office represents the Pension Plan for Pension Trust Fund for Operating Engineers (“Plan”). On
February 27, 2020 the Plan assessed withdrawal liability in the amount of $384,079.00 against R.C. Knapp, Inc.
(“RCK”), and each member of its controlled group, as a result of RCK’s withdrawal from the Plan on or about
June 2014. The Plan’s February 27, 2020 letter, enclosed, is referred to herein as the Notice of Assessment.

Acceleration

        Pursuant to ERISA §4219(c)(5)(b), PBGC § 4219.31(b)(2) and Section XII of the Plan’s Withdrawal
Liability Assessment Procedures (attached as Exhibit B to the Notice of Assessment), the Plan can accelerate the
entire unpaid withdrawal liability in the event of a default. A default can occur upon any event which indicates a
substantial likelihood that an employer will be unable to pay its withdrawal liability, including but not limited to,
the employer going out of business. According to the Secretary of State, RCK’s corporate status is suspended,
and according to the Contractors State License Board, RCK’s license has expired, both of which indicate that
RCK is currently out of business. Further, the quarterly installment payment of $18,815.50 due on April 1, 2020
has not been received.

       Accordingly, the Plan hereby accelerates the entire unpaid withdrawal liability of $384,079.00. The sum
of $384,079.00 is immediately due and payable. Please make the check payable to the “Pension Plan for Pension
Trust Fund for Operating Engineers” and deliver it to my office.

        If payment is not received immediately, we will proceed to file suit against RCK and all members of its
controlled group. Further, RCK and all of its controlled group members will be held liable for the accelerated
withdrawal liability and 10% interest plus the greater of 20% liquidated damages ($76,815.80) or 10% interest on
the entire unpaid withdrawal liability as well as all attorneys’ fees and costs incurred by the Pension Plan pursuant
to ERISA §502(g)(2).

          Controlled Group and Other Information

       Under ERISA §4001(b)(1), 29 U.S.C. §1301(b), all trades or businesses (whether or not incorporated)
which are under common control shall be treated as a single employer in accordance with IRC §414(c) and each
                              Case 3:20-cv-04475-LB Document 1 Filed 07/07/20 Page 30 of 30
Richard Christopher Knapp
R.C. Knapp, Inc.
April 20, 2020
Page 2

 member of the control group are jointly and severally liable for their own and each other member’s withdrawal
 liability. IRC §414(c)-2(c)(1) provides that trades or businesses are under common control if the same five or
 fewer people own a controlling interest (i.e. 80% or more) in each organization and are in effective control (i.e.,
 more than 50%) of each organization.

        Please provide the Plan with the information requested in Exhibit C to the Notice of Assessment to assist
 the Plan in recovery of the assessed withdrawal liability. Under ERISA §4219(a), 29 U.S.C. §1399(a), you must
 supply this information within 30 days.

             Should you have any questions, please feel free to contact me.

                                                                             Sincerely,




                                                                             Craig L. Schechter
 CLS(tbm)/na
 Encl.




 P:\CLIENTS\OE3WL\CASES\RC Knapp Inc\Correspondence\RC Knapp acceleration notice 041320.docx
